Case. 4: 20- cy. Ogg -SDG-WEJ Document 6-2 gece Page 1 of 3,

FRANKEN |
4h

@ Z- || 0060

  

NOTE
NOTICE: THIS LOAN IS NOT ASSUMABLE WITHOUT. THE

APPROVAL OF THE DEPARTMENT OF VETERANS AFFAIRS
OR ITS AUTHORIZED AGENT.

July 21, 2003 Atlanta GA
[Date] {City] [State]

708 Brambling Way, Stockbridge, GEORGIA 30281

[Property Address]

1. BORROWER'S PROMISE TO PAY
In return for a loan that I have received, | promise to pay U.S. $ 145,377.00 (this amount is called "Principal"),
plus interest, to the order of the Lender. The Lender is Home Star Mortgage Services, LLC

1 will make all payments under this Note in the form of cash, check or money order.
I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the "Note Holder."

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a yearly
rate of 5.500 %.

The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section 6(B)
of this Note.

3. PAYMENTS

(A) Time and Place of Payments

I will pay principal and interest by making a payment every month.

I will make my monthly payment on the 1st day of each month beginning on September 01,2003 . 1 will
make these payments every month until | have paid all of the principal and interest and any other charges described below that I
may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be applied to interest
before Principal. If, on August 01, 2033 , | still owe amounts under this Note, I will pay those amounts in full on
that date, which is called the "Maturity Date."

I will make my monthly payments at 400 Northridge Road, Suite 650, Atlanta, GA 30350

or at a different place if required by the Note Holder.

(B) Amount of Monthly Payments
My monthly payment will be in the amount of U.S. $ 825.44

4. BORROWER'S RIGHT TO PREPAY

The Borrower shall have the right to prepay at any time, without premium or fee, the entire indebtedness or any part
thereof not less than the amount of one installment, or $100.00, whichever is less. Any Prepayment in full of the indebtedness
shall be credited on the date received, and no interest may be charged thereafter. Any partial Prepayment made on other than an
installment due date need not be credited until the next following installment due date or 30 days after such Prepayment,
whichever is earlier.

1304003057

MULTISTATE FIXED RATE NOTE-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
Amended for Veterans Affairs
Form 3200 1/01

CZ}. -5G (0005) Amended 6/00
% VMP MORTGAGE FORMS - (800)521-7291

Page 1 of 3 : Initials:
Case 1:20-cy-O@gg1-SDG-WEJ Document 6-2 Filey 2/44/20 Page 2 of 3

5. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or other
loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected from
me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by reducing the
Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be treated
as a partial Prepayment.

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of 15 calendar days
after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 4.000 % of
my overdue payment. | will pay this late charge promptly but only once on each late payment.

(B) Default
If 1 do not pay the full amount of each monthly payment on the date it is due, J will be in default.

(C) Notice of Default

If | am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all
the interest that I owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or
delivered by other means.

(D) No Waiver By Note Holder
Even if, at a time when | am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if | am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to
be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable attorneys' fees.

7, GIVING OF NOTICES ;

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that
different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against each person individually or against all of us together. This means that any one of us may be required to
pay all of the amounts owed under this Note.

9. WAIVERS

I] and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor" means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid.

1304003057

Form 3200 1/01

p,-5c (0005) Page 2 of 3 Initials: Re-
Pe

Case 1:20-cy-O¢@§1-SDG-WEJ Document 6-2 Fileggy 2/14/20 Page 3 of 3

10. ALLONGE TO THIS NOTE

If an allonge providing for payment adjustments or for any other supplemental information is executed by the Borrower
together with this Note, the covenants of the allonge shall be incorporated into and shall amend and supplement the covenants of
this Note as if the allonge were a part of this Note. [Check applicable box]

[_] Graduated Payment Allonge [_] other [Specify] [J other [Specify]

11. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given to the
Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"), dated the same date as
this Note, protects the Note Holder from possible losses which might result if 1 do not keep the promises which | make in this
Note. That Security Instrument describes how and under what conditions | may be required to make immediate payment in full
of all amounts I owe under this Note. Some of those conditions are described as follows:

Regulations (38 C.F.R. Part 36) issued under the Department of Veterans Affairs ("WA") Guaranteed Loan
Authority (38 U.S.C. Chapter 37) and in effect on the date of loan closing shall govern the rights, duties and
liabilities of the parties to this loan and any provisions of this Note which are inconsistent with such
regulations are hereby amended and supplemented to conform thereto.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

r

Pay To The Order Of

= (Seal) ~_ (Seal)
Ricky R. Franklin -Borrower -Borrower

uvithout Recourse

CitMongace, lpg.
iT. Poanee

 

 

 

  
 

 

 

 

 

(Seal) —i_ ps (Seal)
-Borrower MeV Rand ¥.b., T: Destes -Borrower
(Seal) (Seal)
-Borrower geesetbesetang,, -Borrower
ast My,
Soe GAGE Sets,
< wae ' * %,

€ we . b%

Seid 2 ~O%
(Seal) ays i oe me (Seal)

f -Borrower = 4 : . s -Borrower
ew Sit ig
43 4, oA ET

1304003057

GD -5c (0005) Page 3 of 3 Form 3200 1/01
